In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-4683
AHMED M. DOUMBIA,
                                                      Petitioner,
                              v.

ALBERTO R. GONZALES,
                                                     Respondent.
                        ____________
                  Petition for Review of an Order
              of the Board of Immigration Appeals.
                          No. A97 101 783
                        ____________
  ARGUED NOVEMBER 1, 2006—DECIDED JANUARY 4, 2007
                   ____________


 Before KANNE, EVANS, and SYKES, Circuit Judges.
  EVANS, Circuit Judge. Ahmed Doumbia has filed a
petition for review of an order directing his removal to
Cote d’Ivoire (his home country) and denying his applica-
tions for asylum, withholding of removal, and relief under
the Convention Against Torture (CAT). After a hearing, an
immigration judge (IJ) found that Doumbia’s claims were
not credible and that, even if they were, he failed to
establish eligibility for asylum on the basis of past per-
secution or a well-founded fear of future persecution. That
conclusion necessarily rendered him ineligible for with-
holding of removal and CAT relief, both of which require
a higher threshold for eligibility. The Board of Immigra-
tion Appeals (BIA) subsequently adopted and affirmed the
IJ’s decision.
2                                               No. 05-4683

  Cote d’Ivoire (formerly known in English as Ivory Coast)
was led for much of its contemporary history by Félix
Houphouët-Boigny, who served as president of the republic
and leader of the Parti Democratique de la Cote d’Ivoire
(PDCI) from the country’s independence in 1960 until his
death in 1993. In 1994, members of the PDCI’s reformist
wing left the party to form the Rassemblement des
Republicaines (RDR). The PDCI and RDR operated as the
country’s two main political parties until late 1999, when
a bloodless Christmas Eve coup brought General Robert
Guei to power. Guei’s government drafted a new constitu-
tion and scheduled open elections for the fall of 2000. After
a Guei-influenced decision by the country’s Supreme
Court disqualified all of the PDCI and RDR candidates,
the two parties boycotted the election, leaving a race
between Guei and the eventual winner and current
president, Laurent Gbagbo. Gbagbo represented what had
been the country’s oldest opposition party, the Front
Populaire Ivoirien (FPI).
  Doumbia asserts the following facts. He was born in
1973 in Abobo, a district of Abidjan, Cote d’Ivoire’s admin-
istrative center and de facto capital. A member of the
Djoula ethnic group, his interest in politics began while
helping his mother, who served from 1989 to 1993 as a
member of the PDCI responsible for the mobilization
in Abobo of women and young people to join the party. In
1999, Doumbia attempted to enter the United States by
falsely claiming he was a French citizen and presenting
someone else’s passport, all in an effort to apply for
asylum. He was denied entry, returned to France, and
eventually sent back to Cote d’Ivoire.
  He then enrolled at the University of Cocody, where he
was appointed by his older brother as head of the school’s
chapter of the Student Federation of Cote d’Ivoire Schools
(FESCI, in French). In that capacity, he helped to organ-
ize a student rally (in July 2002) to both demand the
No. 05-4683                                              3

student room and board stipend that had not been re-
ceived for 6 months and more generally denounce the
abuses and bad management of the ruling FPI. During the
rally, Doumbia and some of his fellow demonstrators
were attacked by government forces and possibly the
university’s student members of the FPI. (The IJ found
inconsistencies between Doumbia’s asylum application and
his testimony on this point.) They were forced to strip
naked and swim in a nearby creek (although Doumbia
apparently resisted and had his clothes torn), detained,
and held together in an uncomfortable cell. The next day
they were separated and given bread and water; Doumbia
was ultimately released after 3 days.
  Soon after, Doumbia received three summonses requir-
ing his appearance at the local police station. He offered
copies of these summonses as corroborating evidence
and explained that they were issued successively on July
14, 15, and 17 by the same police commissioner. Doumbia
did not respond to the summonses. Two months later, he
left Cote d’Ivoire in a renewed effort to enter the United
States. He again provided false documentation at entry,
using a friend’s passport. This time the deception was not
detected, and Doumbia was admitted into the United
States.
  A few months later he applied for asylum and other
relief, alleging that he feared persecution and torture
based on the events of the July 2002 rally and the subse-
quent issuance of the three summonses. He also alleged
that he was fearful because of the continued efforts of his
older brother (now living in France) on behalf of FESCI
and because he believes that his father was killed by
government forces while at a mosque in 2002.
  Doumbia’s applications for relief were considered at an
immigration hearing, at which he offered testimony and
was cross-examined by an attorney for the government. He
4                                              No. 05-4683

introduced other evidence to corroborate his testimony,
including RDR membership cards allegedly issued in 1994
and 2002, the three police summonses from July 2002, his
father’s death certificate, and information on his brother’s
activities. He also offered the testimony of two wit-
nesses: Hanna A.B. Jones (a history professor at Chicago
State University and former Liberian ambassador to the
United Nations) and Inza Couibaly (a permanent resident
of the United States who had grown up in Cote d’Ivoire
near Doumbia and his family). Because the IJ was particu-
larly concerned about the validity of the summonses, the
hearing was twice continued, such that although it began
in August 2003, it did not conclude until August 2004.
  Ultimately, the IJ issued a decision denying Doumbia’s
applications for relief and ordering his removal to Cote
d’Ivoire. He explained that he did not find Doumbia to
be credible and that he believed the offered corroborating
evidence only hindered Doumbia’s case. He also con-
cluded that even if the claims were true, Doumbia was not
eligible for asylum or other relief because he had neither
suffered from past persecution nor demonstrated a well-
founded fear of future persecution.
  The IJ offered several bases for concluding that Doumbia
was not credible. He explained that he was troubled by a
number of inconsistencies between statements in the
asylum application and the testimony offered at the
hearing. The IJ noted that Doumbia stated in his asylum
application that the July 2002 rally took place “in the
Campus of Cocody,” while at his hearing he described the
location of the rally as the Marakana stadium on the
campus. The IJ also pointed out that the application
explained that the attack at the rally was carried out by
“government forces and the student’s members of the FPI
youth” using “batons, knives, and machetes,” but that at
the hearing Doumbia made no further mention of knives
or machetes. When the IJ questioned him as to whether
No. 05-4683                                             5

it was soldiers and students who had attacked, Doumbia
testified that they “were attacked by soldiers, by gen-
darmes who had come from Laurent Gbagbo.” Finally, the
IJ noted that Doumbia’s application made no mention of
anyone being beaten at the time he and the other detain-
ees were separated and placed in individual cells on their
second day in custody. Yet, at his hearing, Doumbia
testified that when he and the others were broken up, they
were beaten by a club with a long cord.
  With respect to the documentary evidence, two prob-
lems arose. First, the IJ had doubts about the validity of
what was alleged to be Doumbia’s 1994 RDR membership
card. The photograph on the card of Doumbia’s face also
contains the image of a grommet in the top left-hand
corner, suggesting that the photo had derived not from a
negative but from a secondary photo of an earlier photo-
graph. The IJ questioned him at length about where he
had gotten the image and why it contained a grommet but
was unmoved by Doumbia’s attempted explanation. He
testified only that he had returned to the photographer
who had taken the picture (and presumably had the
negatives) to get another copy in order to save money. He
denied that this was a photograph of another photograph
and insisted instead that the grommet was merely an
object hanging on the wall behind him at the location
where the photograph was taken. The IJ rejected this
testimony and also pointed out that a senior forensic
document examiner for the Department of Homeland
Security had examined the image and concluded it to be
a photograph of a photograph.
  Second, the IJ determined that the three summonses
Doumbia submitted were false. Initially, only one sum-
mons was provided to the IJ in the record. Then, at his
hearing, Doumbia testified that he had received three
summonses dated July 14, July 15, and July 17, each of
which required him to appear before the police the next
6                                               No. 05-4683

business day—apparently the standard practice in Cote
d’Ivoire. While all of the summonses were signed and
stamped on the corresponding date, each also bore the
date July 14 at the top of the document. Asked to explain
this, Doumbia insisted that the date of the first sum-
mons remains on every summons issued thereafter, and
it was therefore normal for the July 14 date to appear
at the top of each subsequent summons.
  In an attempt to clarify the issue, the IJ decided to
continue the case, allowing more time for the gathering of
information about the summonses. In an effort to gauge
their veracity, the IJ sent the summonses to the U.S.
Embassy in Cote d’Ivoire for a State Department inves-
tigation. The Embassy’s investigator, a former Ivorian
police officer with law enforcement contacts, concluded
that the summonses were phony because the police
commissioner whose stamp appeared on them was not in
office at the time they were “issued” and because lines on
the summonses repeated themselves, suggesting a
botched attempt at forgery. A letter sent to the IJ describ-
ing these findings attached a copy of an authentic Cote
d’Ivoire summons, which did not bear these repeated
lines. Confronted with these results, Doumbia was
granted a continuance to enable him more time to gather
evidence in rebuttal. When the hearing reconvened
months later, Doumbia presented summonses that other
Ivorians had received in an effort to demonstrate that the
dating on his own summonses was consistent and that
different standard forms are used in different places. Still,
as the IJ noted, the new evidence failed to explain the
use of the wrong police commissioner’s stamp and the
presence of repeated lines, which were found only on
Doumbia’s summonses.
  The IJ also found that Doumbia’s two witnesses did not
support his claims. He found that Jones was an expert
on Liberia, not on Cote d’Ivoire, and that although she
No. 05-4683                                               7

offered some helpful background testimony, her knowl-
edge about other aspects of Cote d’Ivoire’s recent political
history was lacking. In addition, she readily admitted
that her testimony was based on the assumption that
Doumbia was credible—she could therefore offer no help
to the IJ on that issue. As for Couibaly, the IJ found
that his testimony only further undermined Doumbia’s
case: he testified that Doumbia was holding meetings for
the PDCI in 2002 despite the fact that Doumbia had
never alleged membership in the PDCI, which we have
already noted is a political party distinct from the RDR.
Couibaly also testified that he had heard of Doumbia’s
problems with the government during a visit to Cote
d’Ivoire in the summer of 2002. Believing that this visit
occurred prior to the July 2002 rally that Doumbia claims
was the real beginning of his problems, the IJ held that
this too undermined Doumbia’s credibility.
  Finally, the IJ held that even if Doumbia’s testimony
were credible, he had failed to establish eligibility
for asylum by demonstrating either past persecution or
a well-founded fear of future persecution. The IJ deter-
mined that Doumbia’s claims that he was detained for
3 days in poor conditions and beaten with a long cord did
not rise to the level of past persecution. The IJ also found
that Doumbia had no objective fear of future persecu-
tion on the basis of political opinion because of recent
efforts at reconciliation between the country’s main
political parties and the presence of RDR members in the
government. Likewise, the IJ concluded that he had failed
to establish any likelihood of future persecution on the
basis of his ethnicity because his allegations that his
father was killed for being a Djoula was unsupported by
any specific testimony from Doumbia or anything in the
record, and because there was no evidence upon which to
conclude that Doumbia’s brother’s activities in France
were likely to cause Doumbia any harm.
8                                              No. 05-4683

  Doumbia argues that the IJ, as affirmed by the BIA,
made several errors that should compel us to send the
case back for a more thorough development of the record.
Although his brief is not exactly clear, we take Doumbia
to be making three arguments. First, he argues that the
IJ erred by relying on certain evidence that should not
have been considered and that Doumbia was not given a
fair opportunity to rebut; second, he argues that the IJ
erred in making an adverse credibility finding; third, he
disputes the IJ’s conclusion that he had failed to demon-
strate past or potential future ethnic or political persecu-
tion.
  We review the decision of the BIA, but where the Board,
as it did here, has adopted and affirmed the IJ’s decision
without more, the basis for our review is the IJ’s decision.
Niam v. Ashcroft, 354 F.3d 652, 655-56 (7th Cir. 2004).
  With respect to the evidentiary matters, Doumbia ar-
gues that the IJ was wrong to rely on the results of the
State Department’s investigation into the validity of the
three summonses. He invokes our decision in Pasha v.
Gonzales, 433 F.3d 530 (7th Cir. 2005), and insists that
the report of the investigation results is impermissible
hearsay that should have been subject to some form of
cross-examination by Doumbia’s attorney; he also argues
that the investigator’s status as a former Ivorian police
official biased him against Doumbia’s claim. Finally,
Doumbia adds that the DHS forensic report about the
membership card photograph was improperly “sprung” on
him because it was not shown to his attorney prior to his
hearing but was cited by the IJ in his decision.
  In his briefs to the BIA and to us, Doumbia offers no
real legal framework to analyze these issues; he says
only that these evidentiary decisions were prohibited by
Pasha and they were unfair. But Pasha dealt with the
reliance by an IJ on unreliable expert testimony—testi-
No. 05-4683                                                9

mony related to a subject about which the expert was, by
his own confession, ignorant—and it provides little guid-
ance about the legal rules we are to apply to inadmissi-
bility challenges outside of that particular set of facts.
  In immigration proceedings, “the alien shall have a
reasonable opportunity to examine the evidence against
the alien, to present evidence on the alien’s own behalf,
and to cross-examine witnesses presented by the Govern-
ment . . . .” 8 U.S.C. § 1229a(b)(4)(B). Doumbia’s com-
plaints, then, are really a claim that this provision was
violated. Unfortunately, no one seems to have noticed
that, in its order dismissing Doumbia’s appeal, the BIA
never explicitly addressed this argument; it simply
reviewed the IJ’s credibility determination and agreed
that it was supported by substantial evidence. The ab-
sence of any express discussion of this issue would not
trouble us if the BIA had, as it often does, simply affirmed
and adopted the IJ’s decision without further opinion, as
it is authorized to do under 8 C.F.R. § 1003.1(e)(4). But
in this case, the BIA proceeded under § 1003.1(e)(5) and
issued a brief order affirming the IJ’s decision, so we
cannot simply assume that in getting to the merits of the
IJ’s credibility determination the BIA also concluded “that
any errors in the decision under review were harmless
or nonmaterial . . . .” Pasha, 433 F.3d at 534 (quoting
8 C.F.R. § 1003.1(e)(4)(i)).
  In the typical case, such an oversight requires our
remand so as to ensure the exhaustion of all administra-
tive remedies. But to do that here would be to reward
the real “wrongdoer,” Doumbia, whose muddled briefs
at both levels of appeal are the clear culprit for this
confusion and who has raised no objection to the BIA’s
failure to expressly consider the issue. In fact, it is clear
to us that Doumbia’s lawyer never realized he was mak-
ing a § 1229a(b)(4) challenge (or even a “flabby” constitu-
tional challenge, see Rehman v. Gonzales, 441 F.3d 506,
10                                               No. 05-4683

508 (7th Cir. 2006) (noting the tendency of immigration
counsel to make overly broad due process challenges in
lieu of focusing on the statutory or regulatory require-
ments)). At the same time, we cannot say that Doumbia
has waived the argument by failing properly to raise it
before the BIA—that would be like stumbling upon a
needle in the haystack and then putting it back in and
pretending never to have seen it. For its part, the govern-
ment recognizes the due process-like nature of Doumbia’s
complaints about the admissibility of certain evidence,
meets that argument head on, and expresses no concern
that Doumbia has not properly raised this claim before.
Lacking these objections, we see no reason why we
should avoid proceeding to the merits.
  The promise of a reasonable opportunity offered by
§ 1229a(b)(4) should not be confused to mean that the
Federal Rules of Evidence apply in immigration proceed-
ings—they do not. Niam v. Ashcroft, 354 F.3d 652, 658-59
(7th Cir. 2004). Rather, “[t]he sole test for admission of
evidence is whether the evidence is probative and its
admission is fundamentally fair,” Espinoza v. INS, 45 F.3d
308, 310 (9th Cir. 1995) , where “fundamentally fair”
should simply be read to mean “in accordance with the
reasonable opportunity guaranteed by § 1229a(b)(4).”1
  Upon applying this standard, it is clear that both the
letter describing the Embassy’s investigation and the DHS
forensic report are probative. Doumbia has offered no
evidence to raise doubts about the validity of these ma-
terials other than to question the political loyalties of the


1
  To require anything more for admissibility in a given case to
be “fundamentally fair” would be to forget that § 1229a(b)(4)
already marks due-process-compliant limits on a noncitizen’s
rights in removal proceedings. See, e.g., Rehman, 441 F.3d 506,
508 (7th Cir. 2006).
No. 05-4683                                              11

former Ivorian police official employed by the U.S. Em-
bassy as its investigator. On that score, Doumbia relies
only upon a generalized assumption that any former
police official might be biased in favor of the current
government—a particularly dubious belief considering the
current ruling party only came to power in 2000. For all
we know, the former police official may have taken on
“former” status because he was a member of Doumbia’s
own RDR party when the regime changed. Doumbia
offers nothing specific about this former official. Unsub-
stantiated generalizations without more are not enough
for us to question the reliability of evidence—especially
when that evidence consists of official U.S. Government
reports.
  The fact that the evidence comes from official reports
also resolves whether their admission was fundamentally
fair. Any argument that the admissibility of the Embassy
report was unfair fails upon the realization that even if
Doumbia’s proceeding were subject to the protections of
the Federal Rules of Evidence, official reports like these
would be admissible despite their status as hearsay
and regardless of the availability of any opportunity to
cross-examine the authors. See Fed. R. Evid. 803(8)(C).
The admissibility of the report is therefore also unaffected
by Doumbia’s inability to question the Embassy investiga-
tor. As for the argument that the forensic report was
“sprung” on Doumbia, we would only be concerned about
fairness if such an error (if there was one) prejudiced the
result. Rehman, 441 F.3d at 509; see also United States
ex rel. Bilokumsky v. Tod, 263 U.S. 149, 157 (1923) (“[A
deportation] hearing granted does not cease to be fair,
merely because . . . some evidence has been improperly
rejected or received.”). The IJ’s own review of the disputed
photograph and direct questioning of Doumbia in-
dicates that he believed the membership card to be invalid
regardless of the availability of the forensic report.
12                                              No. 05-4683

  Having concluded that Doumbia’s hearing comported
with § 1229a(b)(4), we turn to the IJ’s credibility determi-
nation, which is entitled to our highly deferential review.
Georgis v. Ashcroft, 328 F.3d 962, 968 (7th Cir. 2003). We
look for substantial evidence—specific, cogent reasons
that bear a legitimate nexus to the IJ’s finding. Ayi v.
Gonzales, 460 F.3d 876, 880 (7th Cir. 2006). To prevail,
Doumbia is required to show “not merely that the rec-
ord evidence supports a conclusion contrary to that
reached . . . but that the evidence compels that contrary
conclusion.” Bradvica v. INS, 128 F.3d 1009, 1012 (7th
Cir.1
  997) (citing INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1
(1992)).
  Although we might not have placed as much emphasis
as did the IJ upon the cited inconsistencies between
Doumbia’s testimony and his asylum application (saying
a rally was held on a campus versus saying it took place
at a stadium is trivial at best), we have no doubt that
the IJ’s conclusion that Doumbia was not credible is
supported by substantial evidence. We have already
discussed the IJ’s concerns regarding the submission of
false summonses and the doctored RDR membership card.
This evidence goes right to the heart of Doumbia’s claims
that he was targeted by the government for political
persecution. The IJ’s conclusion that these items were
phony provides a clear basis for not setting aside the IJ’s
finding that Doumbia was not a credible witness.
  Because we will not disturb the IJ’s determination that
Doumbia was not credible, we need not examine the
alternative holding that he failed to demonstrate past
persecution or a well-founded fear of future persecution
on the basis of either political opinion or ethnicity. In any
event, there is scant credible evidence offered to support
the conclusion that Doumbia has direct ties to the RDR, or
that such ties would in any event put him in future
danger. As to the claims about his brother’s activities
No. 05-4683                                            13

and his father’s death, Doumbia has failed to provide any
evidence connecting those facts to persecution; we have
also previously made clear that an asylum applicant
“cannot rely solely on the persecution of [his] family
members to qualify for asylum . . . .” Ciorba v. Ashcroft,
323 F.3d 539, 545 (7th Cir. 2003) (citation omitted).
 For the foregoing reasons, the petition for review is
DENIED.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                  USCA-02-C-0072—1-4-07